Citation Nr: 0736708	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  03-28 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin disorder, to 
include as due to inservice exposure to herbicides.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for bilateral hearing 
loss


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971 and from November 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran's current tinnitus began many years after 
service and was not caused by any incident of service.

2.  There is competent evidence reflecting a current 
diagnosis of chloracne linked to the veteran's military 
service.

3.  The veteran's other skin disorders, including alopecia 
areata, an infected sebaceous cyst on the back, and cicatrix 
on the left shoulder, were not manifested until many years 
after service and are not shown as being related to active 
duty service or any incident therein.

4.  In September 2007, prior to the promulgation of a 
decision by the Board, the veteran withdrew his appeal of the 
issues of entitlement to service connection for a low back 
disorder and entitlement to service connection for bilateral 
hearing loss. 




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Chloracne was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

3.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for a low back disorder have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

4.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for bilateral hearing loss have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's June 2002 letter 
advised the veteran of the foregoing elements of the notice 
requirements.  This information was reiterated in subsequent 
RO letters, dated in December 2003 and in October 2004, which 
were followed by re-adjudication of the veteran's claim in 
Supplemental Statements of the Case, dated in June 2006 and 
in May 2007.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Furthermore, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence and appear at two 
separate hearings before the Board.  Thus, the Board finds 
that the content requirements of the notice VA is to provide 
have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
available service medical records, VA medical treatment 
records, and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the RO 
obtained a medical opinion concerning the etiology of the 
veteran's current tinnitus.  The Board does not find that an 
additional examination is necessary regarding the veteran's 
claim seeking service connection for a skin disorder.  
Specifically, the Board's decision herein is granting service 
connection for chloracne.  As for the veteran's other skin 
conditions, they are not shown during service or for over 
twenty years thereafter.  There is also no competent evidence 
linking any of these conditions to the veteran's military 
service, or any incident occurring therein.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A.  Tinnitus

The veteran is seeking service connection for tinnitus.  
Through his statements and testimony herein, he has alleged 
that this condition is the result of his inservice exposure 
to acoustical trauma from gunfire, artillery fire, and 
aircraft engines.

Historically, the veteran's served on active duty in the 
United States Marines Corps from January 1969 to January 1971 
and from November 1976 to May 1979.  A review of his report 
of separation, Form DD 214, reveals that his inservice 
specialty was administrative in nature.  It also revealed, 
however, that he was awarded an RVN Cross of Gallantry with 
Palm, and a Combat Action Ribbon.  Accordingly, the Board 
finds the veteran's statements regarding his military noise 
exposure to be credible. See 38 U.S.C.A. § 1154(b) (West 
2002) (for combat veterans, VA accepts satisfactory lay 
evidence of service incurrence if consistent with the 
circumstances and conditions of service); 38 C.F.R. § 
3.303(b).

A review of his inservice medical treatment records is silent 
as to any complaints or treatment for tinnitus.  Physical 
examinations, performed in January 1971, December 1977, and 
April 1979, noted that the veteran's ears were normal, and 
audiological evaluations performed during these examinations 
revealed findings within normal limits. See 38 C.F.R. 
§ 3.385.

Following his discharge from the service, the first post-
service complaint of or treatment for tinnitus is not shown 
until the filing of his complaint in 2002, over twenty years 
after the veteran's final discharge from the service.  The 
first medical evidence noting complaints of occasional 
tinnitus was a private treatment report, dated in 2004.  
Importantly, there is no medical evidence of record that 
relates the veteran's currently diagnosed tinnitus to his 
military service.  

With regard to the veteran's contentions, the United States 
Court of Appeals for Veterans' Claims (Court) has made clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (stating that "a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
While the Board accepts that the veteran was exposed to 
acoustical trauma during service, he does not have the 
medical expertise to associate his currently diagnosed 
tinnitus to his military service, or to any incident therein. 

The medical evidence of record demonstrates that the 
veteran's current tinnitus is not related to his military 
service.  In November 2005, a VA audiological examination was 
conducted.  The examination report noted the veteran's 
history of exposure to acoustical trauma during service.  It 
also noted the veteran's reported history of tinnitus 
beginning during his military service in 1970.  Audiological 
testing was conducted, and the VA examiner noted that he had 
reviewed the veteran's claims folder.  Thereafter, the VA 
examiner opined that it was less likely than not that the 
veteran's tinnitus was the result of his military service 
exposure.  In support of his opinion, the VA examiner noted 
the lack of any complaints of tinnitus since his military 
service.  He also noted that inservice audiological 
examinations, conducted in January 1971, August 1977, 
December 1977, July 1978, and in April 1979, all revealed the 
veteran's hearing to be within normal limits in both ears.  
Furthermore, he noted that current audiological testing 
revealed normal middle ear function and normal hearing 
sensitivity, bilaterally.  Finally, he stated that "Tinnitus 
must accompany a compensable level of hearing loss in order 
to exist (Dobie, R., M.D., 2001 Medical-Legal Evaluation of 
Hearing Loss 2nd Edition; Northern, J., Ph.D., 1996 Hearing 
Disorders, 3rd Edition)."   Accordingly, there is no 
competent evidence of record linking the veteran's current 
tinnitus to his military service.

Therefore, the preponderance of the evidence is against the 
claim for service connection for tinnitus, and the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Skin Disorders Secondary to Inservice Herbicide Exposure

The veteran is seeking entitlement to service connection for 
a skin disorder, which he attributes to his inservice 
exposure to herbicides, including Agent Orange.  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this 
regard, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f).  In 
this case, the veteran served in Vietnam, and thus is 
presumed to have been exposed to Agent Orange.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for chloracne or other acneform 
disease consistent with chloracne, if chloracne or other 
acneform disease consistent with chloracne, becomes manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Medical evidence of record shows that the veteran has 
currently been diagnosed with chloracne and alopecia areata.  
Most recently, a QTC examination, performed in January 2007, 
concluded with a diagnosis of chloracne.  The examination 
report also noted the veteran's history of having had this 
condition since 1972.  A private treatment report, dated in 
March 2005, noted diagnoses of chloracne and alopecia areata.  

Previous treatment records, dated in September 1999 and in 
November 1999, revealed treatment for a mass on the left 
shoulder composed of subcutaneous tissue showing dermal 
fibrosis and chronic perivascular inflammation, consistent 
with cicatrix.  They also showed treatment for an infected 
sebaceous cyst on the veteran's back.

There is no evidence of chloracne or other acneform disease 
consistent with chloracne during service, within the first 
post service year, or for more than thirty years thereafter.  
Thus, the presumption of service connection based upon 
inservice exposure to herbicides does not apply.  38 C.F.R. 
§§ 3.307, 3.309.  Moreover, the other skin conditions noted 
above, including alopecia areata, an infected sebaceous cyst 
on the back, and cicatrix on the left shoulder, are not 
conditions for which the presumption of service connection 
based upon inservice exposure to an herbicide agent is 
warranted. Id.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

In support of his claim, the veteran testified that he has 
experienced discoloration of his skin since his initial 
discharge from the service in January 1971.  He also 
indicated that he first sought treatment for this condition 
in 1982.  He noted that this treatment was unsuccessful, 
however, and he did not seek treatment again until the early 
2000s.

A review of the evidence of record reveals that the veteran 
was first diagnosed with chloracne in 2004.  As noted above, 
this diagnosis was recently confirmed in a January 2007 QTC 
examination.

During the course of this appeal, the veteran's private 
physician, J. Ashley, M.D., submitted statements, dated in 
February 2005 and in March 2005.  In his statements, Dr. 
Ashley noted the veteran's inservice exposure to Agent 
Orange.  He also indicated that the veteran did not develop a 
rash at that time, but that in more recent years he has 
developed an asymptomatic rash on his skin which in most 
noticeable on his forearms.  Dr. Ashley diagnosed the veteran 
with chloracne, and opined that there was at least a 50/50 
chance that this condition was the result of his Agent Orange 
exposure.  He also indicated that the veteran had alopecia 
areata on his face, and further indicated that the cause of 
this condition is unknown, but that "it is possible that 
Agent Orange caused this condition in [the veteran], although 
certainly many patients who have it do not have a history of 
Agent Orange exposure."

Based upon its review of the veteran's claims folder, the 
Board finds competent evidence reflecting a current diagnosis 
of chloracne linked to the veteran's military service.  While 
the VA does not recognize a presumption of service connection 
based upon inservice herbicide exposure for this condition, 
there is no conflicting medical evidence of record.

With application of the benefit-of-the-doubt rule of 
38 U.S.C.A. § 5107(b), the Board finds that the veteran 
currently has chloracne, secondary to his inservice exposure 
to herbicide agents, including Agent Orange.

In reaching this decision, however, the Board finds that 
chloracne is the only skin disorder for which service 
connection has been established.  In other words, there is no 
basis to grant service connection for the veteran's other 
skin disorders, including alopecia areata, an infected 
sebaceous cyst on the back, and cicatrix on the left 
shoulder.  The March 2005 opinion letter from Dr. Ashley, as 
it relates to the veteran's alopecia areata, is too 
speculative to be of any probative value.  Dr, Ashley 
specifically states that the "cause of alopecia areata is 
unknown."  Moreover, the veteran's service medical records, 
including multiple inservice examinations showing normal skin 
findings, are silent as to any complaints or treatment for 
any of these skin conditions.  Post service medical records 
are also completely silent for these conditions for twenty 
years after the veteran's discharge from the service. Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Finally, more recent skin examinations 
of the veteran, conducted in May 2006 and in January 2007, 
failed to diagnose any of these conditions at all.  Thus, 
service connection for skin disorders, other than chloracne, 
is not warranted.

C.  Withdrawn Claims - Low Back Disorder and Bilateral 
Hearing Loss

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant. 38 C.F.R. § 20.204(c).

In September 2007, the veteran submitted a statement 
indicating that he wished to withdraw appeal of the issues of 
entitlement to service connection for a low back disorder and 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. § 7105(d)(5); see 38 C.F.R. § 20.204(b).  
Accordingly, these issues are no longer in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn 
these issues and there effectively remains no allegation of 
errors of fact or law for appellate consideration.  As such, 
the Board does not have jurisdiction to review the appeal as 
to these issues.


ORDER

Service connection for tinnitus is denied.

Service connection for chloracne is granted.

The appeal as to the issue of entitlement to service 
connection for a low back disorder is dismissed. 

The appeal as to the issue of entitlement to service 
connection for bilateral hearing loss is dismissed. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


